Case 2:18-cv-00053-JRG Document 246 Filed 01/07/20 Page 1 of 1 PageID #: 10973




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 IMPLICIT, LLC,                                    §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §   CIVIL ACTION NO. 2:18-CV-00053-JRG
                                                   §
 NETSCOUT SYSTEMS, INC.,                           §
                                                   §
                Defendant.                         §
                                                   §

                                             ORDER

       Before the Court is Defendant NetScout Systems, Inc.’s (“NetScout”) Unopposed Motion

for Extension of Time to File Bill of Costs (the “Motion”). (Dkt. No. 245.) The deadline to submit

NetScout’s Bill of Costs is January 6, 2020. In the Motion, NetScout represents that the parties

require additional time to reach an appropriate agreement concerning NetScout’s Bill of Costs

before finalizing the proposed submissions to the Court. (Id. at 1.) Accordingly, NetScout requests
    .
an extension up to and through January 10, 2020 to file the Bill of Costs. (Id.) The Court previously

granted an extension of time allowing the parties an additional week to meet and confer. (Dkt. No.

242.) Having considered the Motion and its unopposed nature, the Court is of the opinion that the

Motion should be and hereby is GRANTED.

       Accordingly, it is ORDERED that NetScout’s deadline to file the Bill of Costs is extended

up to and through January 10, 2020.

      So ORDERED and SIGNED this 7th day of January, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
